CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 108 to the registration statement on Form N-1A (File No. 333-515) (Registration Statement) of our report dated April 15, 2010, relating to the financial statements and financial highlights appearing in the February 28, 2010 Annual Report of Putnam Income Strategies Fund, a series of Putnam Funds Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP /s/ PricewaterhouseCoopers LLP Boston, Massachusetts June 28, 2010
